Exhibit 10.1

 

AGREEMENT

 

 

HILTON HOTELS CORPORATION

BOARD OF DIRECTORS

 

 

In consideration of the election by the Compensation Committee of the Board of
Directors pursuant to Section 5(g) of the 1996 Chief Executive Stock Incentive
Plan to deliver to me, upon the exercise of options to purchase 6,000,000
shares, a combination of common stock and a cash amount to pay taxes with
respect thereto, I hereby agree not to transfer any of the 725,484 shares of
common stock (or any interest therein) I receive as a result of such exercise
for as long as I remain the Chief Executive Officer of Hilton Hotels
Corporation.  I further agree that a restrictive legend may be placed on the
stock certificate(s) representing such 725,484 shares, provided that such
restrictive legend be removed when I cease to be the Chief Executive Officer of
Hilton Hotels Corporation.

 

 

Dated:  September 10, 2003

 

 

 

 

 

 

  /s/ Stephen F. Bollenbach

 

 

Stephen F. Bollenbach

 

--------------------------------------------------------------------------------